EXHIBIT A 10.5.2 FORM OF CHANGE IN CONTROL AGREEMENT THIS CHANGE IN CONTROL AGREEMENT with an effective date of (this “Agreement”), is made by and between Central Vermont Public Service Corporation (“Company”), and (“Executive”). WHEREAS, the Board of Directors of Company (the “Board”) recognizes that the possibility of a Change in Control (as hereinafter defined) of Company exists and that such possibility, and the uncertainty it may cause, may result in the departure or distraction of key management employees of Company or of a Subsidiary (as hereinafter defined) to the detriment of Company and its stockholders; WHEREAS, Executive is a key management employee of Company or of a Subsidiary; WHEREAS, the Board has determined that Company should encourage the continued employment of Executive and the continued dedication of Executive to his assigned duties without distraction as a result of the circumstances arising from the possibility of a Change in Control; WHEREAS, the Company and Executive are parties to the Change in Control Agreement dated as of (the “Original
